Citation Nr: 9916601	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-43 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION


The veteran served on active duty from September 1955 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, denied the veteran's claim of service connection for 
PCT.  (This case was before the Board in April 1998 when it 
was remanded for additional development.)


FINDING OF FACT

The veteran has PCT that is likely the result of exposure to 
herbicides during military service.


CONCLUSION OF LAW

The veteran has PCT that is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege that the veteran 
has PCT that arose as a result of exposure to herbicides when 
he served in the Republic of Vietnam.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3) (West Supp. 1998); 
38 C.F.R. § 3.307(a)(6)(iii) (1998).  The last date on which 
such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; PCT; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1998).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, PCT, or subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

A review of the veteran's service medical records, including 
an August 1980 retirement examination, reveals no complaints, 
diagnoses, and/or treatment for PCT or PCT-like symptoms .  
However, complaints, diagnoses, and/or treatment for head 
skin lesions were seen.  Biopsies of these lesions revealed 
basal cell carcinoma and basal cell epithelioma.  See 
treatment records dated from 1972 to 1980.

The veteran's separation certificates and personnel records 
show that he served two tours of duty in Vietnam during the 
Vietnam era with the last tour ending in 1970.  They also 
show that his decorations and awards included a Combat Action 
Ribbon and a Navy Air Medal with Combat "V."

The record on appeal contains private treatment records dated 
as early as December 1981, and VA records as early as March 
1981.  However, the first records that show symptoms 
attributable to possible PCT, including elevated 
urophorphyrin levels, were private treatment reports dated in 
1994.  See private treatment records from Michael R. 
Towarnicky, M.D. dated in September 1994 (veteran referred 
for testing for PCT) and October 1994 (elevated urophorphyrin 
levels seen); October 1994 consultation report by Dr. James 
Warren; and Dr. Towarnicky's December 1994 letter.  See also 
March 1984 treatment record from Camp Lejeune showing 
possible elevated liver enzymes and liver disease, but no 
diagnosis of PCT.  Indeed, in November 1995, a clinical 
record from Dr. Towarnicky refers to findings indicative of a 
clear demonstration, in the examiner's opinion, of PCT 
("Patient has clear cut lesions on his face of [PCT] and we 
have lab evidence which shows uroporphyrins to be up. . .").  
Thereafter, similar findings were made on a number of 
occasions.  See private treatment records dated in November 
1996 and February 1997 reports.

Specifically, Dr. Towarnicky has indicated that the veteran 
likely has PCT.  At times, Dr. Towarnicky is less equivocal 
about the diagnosis, but generally he indicates that the 
veteran probably has PCT for which Agent Orange exposure is 
the suspected cause.  See November 1996 report ("I think we 
are probably dealing with symptoms of porphyria . . . which 
we suspect is probably due to Agent Orange").  Furthermore, 
following the Board's April 1998 remand, the veteran appeared 
at a VA-directed examination in August 1998.  At that time, 
the examiner opined that the veteran had, ". . . PCT based 
on [a] history of photosensitivity, his elevated uroporphyrin 
level . . . [and] his history of significant exposure to 
agent orange."

First, the Board notes that the veteran's service medical 
records, as well as early post-service medical reports, do 
not contain evidence supportive of a finding of PCT within 
one year after his last day of service in Vietnam.  See 
service medical records, a May 1983 VA examination report, 
and a January 1984 letter summarizing the veteran's treatment 
at the Naval Hospital at Camp Lejeune since 1981.  Therefore, 
service connection may not be granted for PCT based on the 
presumption of §§ 3.307, 3.309.

Nevertheless, the Board notes that controlling laws and 
regulations provide that, in the case of any veteran who 
engaged in combat with the enemy, and after he has presented 
a well-grounded claim, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition, or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b). 

Given the veteran's awards, especially those distinguishing 
him for his combat service, the Board finds that the veteran 
indeed served in combat.  Therefore, for the purpose of 
determining whether he is entitled to service connection for 
PCT, the Board finds the veteran's recitation of in-service 
events, including exposure to what appeared to him to be 
herbicides, as an accurate recitation.  Moreover, because of 
the veteran's verified Vietnam service and the subsequent 
diagnosis of PCT, the presumption contained at 38 C.F.R. 
§ 3.307(a)(6)(iii) acts to establish in-service exposure to a 
herbicide agent.  This is the case even though the veteran 
did not manifest PCT to a degree of 10 percent or more within 
a year after his leaving Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Having found that the veteran has been diagnosed with PCT and 
was exposed to herbicides during service, the remaining 
question is whether the current diagnosis can be linked to 
such in-service exposure.  As reported above, Dr. Towarnicky 
generally indicated that the veteran probably had PCT for 
which Agent Orange exposure is the suspected cause.  
Significantly, Dr. Towarnicky statements provide both a 
current diagnosis of PCT and medical evidence associating PCT 
with the veteran's active military duty.  Furthermore, 
following the August 1998 examination, the examiner opined 
that the veteran had ". . . PCT based on [a] history of 
photosensitivity, his elevated uroporphyrin level. . .[and] 
his history of significant exposure to agent orange."  Once 
again, the veteran was provided a diagnosis of PCT.  More 
importantly, this opinion links PCT to a history of exposure 
to Agent Orange.  Therefore, Dr. Towarnicky's opinions as to 
the origins and etiology of the veteran's PCT are supported 
by the August 1998 VA examiner.  Combee, supra.  These 
opinions stand uncontradicted by the remaining evidence.  
Accordingly, because of the nexus opinions, and with 
application of the benefit-of-the-doubt doctrine, the Board 
finds that the evidence supports a grant of service 
connection for PCT.  


ORDER

Service connection for PCT is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

